 

Exhibit 10.24

 

SUPPLEMENTAL EXECUTIVE RETIREMENT BONUS PLAN

 

FOR SCHNITZER STEEL INDUSTRIES, INC.

 

AND AFFILIATED EMPLOYERS

 

 

Amended and Restated

Effective January 1, 2000

 

 

INTRODUCTION

 

The principal objective of the Supplemental Executive Retirement Bonus Plan is
to ensure the payment of a competitive level of retirement income in order to
attract, retain, and motivate selected executives.  The Plan is designed to
provide a benefit which, when added to other retirement income of the executive,
will meet the objective described above.  Eligibility for participation in the
Plan shall be limited to executives selected by the Board of Directors of the
participating Employer.  Each Employer shall be individually and solely
responsible for benefits accrued under this Plan by its executives who are
Participants in this Plan.

 

ARTICLE 1

 

DEFINITIONS

 

 

1.1           Accrued Benefit with respect to a Participant, as of any
calculation date, means an annual pension amount equal to the excess, if any, of
the Participant’s Target Benefit over the sum of the Qualified Plan Benefit
Offset and the Social Security Benefit Offset, all determined as of the
calculation date, and expressed as annual pension amounts.

 

1.2           Actuarial Equivalent, as of any calculation date, means equal in
present value based on an interest rate assumption equal to the 30-year U.S. TCM
rate (as published in the Federal Reserve Statistical Bulletin) for the month of
December preceding the year of the calculation date and the 1993 Group Annuity
Unisex Mortality Table.

 

1.3           Administrative Committee means the Administrative Committee
appointed by the Board which has been given authority by the Board to administer
this Plan.


1.4           Adjusted Bonus means the lesser of bonus paid, or 25% of salary
during the period for which the bonus was earned.

 

1.5           Board shall mean the Board of Directors of Schnitzer Steel
Industries, Inc.

 

1.6           Change in Control. A change in control shall occur if:

a)     Any “person” or “group” (within the meaning of Section 13(d) and 14(d)
(2) of the Securities Exchange Act of 1934, as amended (the “Act”)) becomes the
“beneficial owner” (as defined in the Rule 13-d under the Act) of more than 20
percent of the then outstanding voting stock or partnership interests of the
Employer, or in the case of a limited partnership, in the outstanding voting
stock of the General Partner of the Employer, otherwise than through a
transaction arranged by, or consummated with the prior approval of, the Board of
Directors of the Employer, or in the case of a limited partnership, the Board of
Directors of the General Partner (the Employer, Board); or

b)    During any period of two consecutive years, individuals who at the
beginning of such period constitute the Employer Board (and any new director
whose election by the Employer Board or whose nomination for election by the
stockholders of the Employer was approved by a vote of at least two-thirds of
the directors then still in office who either were directors at the beginning of
such period or whose election or nomination for election was previously so
approved) cease for any reason to constitute a majority thereof.

 

1.7           Company shall mean Schnitzer Steel Industries, Inc. or successors
and any participating affiliated company as determined by the Board.

 

1.8           Credited Service as of a calculation date shall mean the completed
years and months of service as of such date not interrupted by a break in
employment, other than a leave of absence approved in advance by the board of
directors of the participating Employer.  A participant cannot earn more than
one year of Credited Service within a 12-month period. Credited Service for
employment prior to a Participant’s Entry Date shall be proportionately reduced
to the extent that the ratio of his Credited Service after Entry Date divided by
the number of years between Entry Date and His Normal Retirement Date is less
than one. The reduction described in the preceding sentence shall not apply
however in the case of a Participant whose termination is on account of his own
death.

 

1.9           Earnings shall mean all employee cash compensation from an
Employer, including salary and Adjusted Bonus (before any voluntary
reductions).  Adjusted Bonus shall be considered Earnings in the year earned. 
Adjusted bonuses payable for fiscal years ending within a calendar year shall be
considered to be earned ratably over the 12 months of that calendar year.


1.10         Employer shall mean the Company, any affiliated company, and any
non-affiliated company that adopts this Plan by designating an Employee as a
Participant pursuant to Paragraph 1.13.

 

1.11         Entry Date shall mean the date set forth in The Board of Directors
action designating an employee as a Participant in accordance with Paragraph
1.13.

 

1.12         Final Average Earnings shall mean the average of the five
highest-paid consecutive calendar years in Earnings.  In the case of a late
retirement benefit under Paragraph 2.6 (b), this calculation shall not include
calendar years for which the Board of Directors has not granted its approval.

 

1.13         Normal Retirement Date means the first day of the month coinciding
with or next following a Participant’s 60th birthday.

 

1.14         Participant means an employee of an Employer designated as a
Participant by the Board of Directors of an Employer.  An employee shall become
a Participant in the Plan as of the date he or she is individually selected by
that Board of Directors.  A list of the designated employees as of Janury 1,
2000 is shown in Appendix I.

 

1.15         Plan means the Supplemental Executive Retirement Bonus Plan for
Schnitzer Steel Industries, Inc. and Affiliated Employers.

 

1.16         Plan Year shall mean the calendar year.

 

1.17         Qualified Plans shall mean the Pension Retirement Plan, the
Supplemental Retirement Plan, and the Salary Deferral Retirement Plan for
Employees of Schnitzer Steel Industries, Inc. and Affiliated Employers; the
Cascade Steel Rolling Mills, Inc.  Employees Retirement Plan; the Salary
Deferral Plan for Cascade Steel Rolling Mills, Inc. and Affiliated Employers,
and any other plan of deferred compensation maintained by an Employer in
accordance with Section 401(a) of the Internal Revenue Code.

 

1.18         Qualified Plan Benefit Offset with respect to a Participant as of
any date means the annual annuity benefit payable in monthly installments and
commencing at his Normal Retirement Date (or age at calculation date if greater)
that is actuarially equivalent to the value of all employer-provided benefits
(including matching contributions) accrued by such Participant under the
Qualified Plans. Benefits attributable to an employee’s after-tax or 401(k)
contributions shall not be included as part of the Qualified Plan Benefit
Offset.

 

1.19         Social Security Benefit Offset with respect to a Participant as of
any calculation date means the annual projected Social Security Benefit payable
at age 65 (or age at calculation date if greater) assuming maximum Social
Security covered wages in  prior years and no Social Security covered wages in
future years.


1.20         Target Benefit with respect to a Participant as of any calculation
date shall mean the lesser of a) and b) below:

 

a)     2.6% of Final Average Earnings multiplied by the Participant’s years of
Total Credited Service, up to a maximum of 65% of Final Average Earnings.

b)    The Adjusted SERBP Cap, which is calculated as a dollar amount multiplied
by a fraction, the numerator of which is the Participants Credited Service and
the denominator of which is the greater of the numerator or 25 years. The dollar
amount for 1994 is $159,194. The dollar amount for any year after 1994 shall be
equal to $159,194  multiplied by ratio of the Code Section 401(a)(17) limit for
that year over the Code Section 401(a)(17) limit for 1994.

 

1.21         Trust shall mean the trust established by the Company to hold and
invest contributions made under the Plan and from which the Plan’s benefits will
be distributed.

 

1.22         The masculine gender, where appearing in the Plan, will be deemed
to include the feminine gender, and the singular may include the plural, unless
the context clearly indicates the contrary.

 

ARTICLE 2

 

ELIGIBILITY FOR AND AMOUNT OF BENEFITS

 

 

2.1           Normal Retirement.

a)             A Participant who terminates employment from all Employers on his
Normal Retirement Date is eligible to receive a normal retirement benefit..

b)            A Participant’s normal retirement benefit is equal to his Accrued
Benefit determined at Normal Retirement Date.

 

2.2           Early Retirement.

a)             A Participant who terminates employment from all Employers before
his Normal Retirement Date but after attaining age 55 and after having completed
at least 10 years of Credited Service is eligible to receive an early retirement
benefit.

b)            A Participant’s early retirement benefit is equal to his Accrued
Benefit determined at Early Retirement Date,  reduced by 1/3 of one percent for
each month by which the first payment precedes his Normal Retirement Date.

c)             Notwithstanding the foregoing, if the Participant retires in
conjunction with a Change in Control, the early retirement benefit will equal
the projected Accrued Benefit assuming continued employment to his Normal
Retirement Date and Final Average Earnings equal to the greater of his Final
Average Earnings and annualized earnings at termination.  Annualized earnings
shall mean the annual rate of base pay plus the most recently paid Adjusted
Bonus.  The Social Security Benefit Offset described in Article I will be
calculated assuming payment at age 65 and zero earnings from after his Normal
Retirement Date.  The first benefit payment is paid on the first of the month
following early retirement.


 

2.3           Late Retirement Benefit.

a)             A Participant who terminates employment with all Employers after
his Normal Retirement Date is eligible for a Late Retirement Benefit.

b)            The Late Retirement Benefit is calculated as the sum of:

(i)            The Participant’s Normal Retirement Benefit; plus,

(ii)           The increase, if any, of the Participant’s Accrued Benefit for
employment, with Board approval, after Normal Retirement Date.

2.4           Vested Termination Benefit.

a)             A Vested Termination Benefit is payable to a Participant who
terminates employment after completion of five years of Credited Service after
his Entry Date but before becoming eligible for early or normal retirement.

b)            The Vested Termination Benefit is an amount equal to the Accrued
Benefit calculated as of date of termination of employment, and payable
commencing at his Normal Retirement Date. A Participant may elect to begin
receiving his Vested Termination Benefit before reaching his Normal Retirement
Date provided he has attained age 55 and has completed 10 years of service.  In
this case, his Vested Termination Benefit shall be reduced by 1/3 of one percent
for each month by which the first payment precedes his Normal Retirement Date.

2.5           Death Benefit.

a)             A Death Benefit is payable to the surviving spouse of a
Participant who dies before termination of employment but after meeting the
applicable age and service requirements for a retirement benefit under the
preceding sections of this Article.

b)            The spouse death benefit shall be equal to 50% of the benefit that
would have been paid to the Participant had he terminated employment immediately
prior to date and elected to begin receiving his retirement benefits at the
earliest possible date determined under the preceding sections of this Article,
adjusted to include reflect all Credited Service prior to Entry Date in
accordance with Section 1.8.. If the surviving spouse is more than ten years
younger than the Participant, the spouse death benefit will be reduced ½ of 1%
for each full month the surviving spouse is more than ten years younger than the
Participant.


2.6           Forms of Benefit Payment.

a)             The benefit determined under this Plan will be payable as a
straight life annuity calculated as of the date of retirement, with no further
adjustment for subsequent inflation.  If the Participant is married, the benefit
will be in the form of an actuarially reduced 50% contingent annuity with his
spouse as contingent annuitant.  The Participant may also elect to receive
benefits payable on an actuarial equivalent basis in a form other than the
“normal form” of annuity stated above, as approved by the Administrative
Committee, but in no case shall the Administrative Committee approve payment of
benefits as a lump sum.  If the Participant is married, election of payment form
other than the 50% contingent annuity shall require the spouses written consent
either notarized or witnessed by a plan representative.

b)            A participant shall be provided with a written explanation of the
normal form of benefits no earlier than 90 days and no later than 30 days before
the annuity is to commence.  The explanation shall include:

(i)            the terms and conditions of the normal form of benefits

(ii)           the Participant’s right to waive the normal form and the effect
of such waiver, and

(iii)          the spouse’s rights as specified in (a) above.

c)             The Administrative Committee shall have all powers necessary to
supervise the administration of the Plan and to control its operation in
accordance with its terms, including, but not by way of limitation, the
following:

(i)            to establish rules from time to time for the performance of its
functions and the administration of the Plan, provided that such rules shall not
be inconsistent with the Plan, and the Trust.

(ii)           to interpret the provisions of the Plan and to determine any
question arising under the Plan, or in connection with the administration or
operation thereof.

(iii)          to compute the amount of retirement benefit payable under the
Plan to any person.

(iv)          to authorize and direct all disbursements pursuant to the Plan.

(v)           to employ and engage such persons, counsel (who may be counsel for
an Employer) and agents and to obtain such administrative, clerical, legal,
auditing, consulting, and actuarial services as it may deem necessary or
appropriate in carrying out the provisions of the Plan.


 

2.7           The decision of the Administrative Committee and any action taken
by it with respect to the Plan shall be conclusive and binding upon any and all
Participants and former Participants, and their beneficiaries, heirs,
distributees, executors, administrators and assigns, and upon all other persons
whomsoever.

 

2.8           Service with Multiple Employers.  A Participant who has Credited
Service with more than one Employer shall receive a benefit based on all
Credited Service and Earnings with the Employers.  The obligation to pay such
benefit shall be allocated among the Employers in proportion to the
Participant’s Credited Service with each.

 

2.9           Non-competition Agreement.  As an additional requirement before
becoming eligible to receive a Normal, Early or Late Retirement Benefit, a
Participant shall execute a non-competition agreement with the Participant’s
Employer.  As a continuing condition for payment of the benefits under the Plan,
the Participant shall not use, directly or indirectly, the knowledge, skills,
contacts or experience he gained while employed by the employer (or any
affiliated entity) after terminating his employment, in violation of the terms
of the non-competition agreement.

a)             The Employer shall determine the terms of the non-competition
agreement at the time the Participant terminates employment.

b)            The term of the non-competition agreement shall be five years.

c)             The scope of activities and geographic area covered by the
non-competition agreement shall reflect (but not be limited to) the
Participant’s current and previous job descriptions with the Employer, as well
as duties the Participant performs or performed for other entities under any
shared services agreements to which the Employer is or was a party.

d)            The non-competition agreement shall provide that in case the
Participant breaches the limitations of the agreement, the Employer shall cease
paying benefits otherwise payable to the Participant or any contingent annuitant
under the Plan.

 

2.10         Coordination with LTD Plan. Notwithstanding the foregoing, if 
Participant terminates his or her employment with an Employer under
circumstances which qualify the Participant for benefits under a long-term
disability plan maintained by the Employer (the “LTD Benefits”); and benefits
paid to the Participant under this Plan would reduce the LTD Benefits he or she
would otherwise receive (the “Potential LTD Reduction”); then to the extent and
for the duration of the Potential LTD Reduction, such Participant’s benefits
calculated under the applicable provisions of this Plan shall be reduced, but
not below zero, by an amount equal to the Potential LTD Reduction.


 

ARTICLE 3

 

MISCELLANEOUS

 

3.1           Amendment and Plan Termination.  The Board may, at its sole
discretion, terminate, suspend, or amend this Plan at any time or from time to
time, in whole or in part, with respect to any or all Employers, and benefits
under this Plan will cease to accrue in the event of such termination or
suspension.  If the Plan is terminated, suspended, or amended to reduce
benefits, all Participants or Beneficiaries receiving benefits and all other
Participants will be entitled to their benefits accrued under the Plan.  In such
event, the Board of Directors of each Participant’s Employer will, at its sole
discretion, elect any one or more, or a combination, of the following
alternatives to satisfy the Employer’s obligations to Participants or
Beneficiaries receiving benefits.

(a)           Purchase and distribute insurance company annuities

(b)           Continue to operate the Plan as to Accrued Benefits pursuant to
the Plan provisions in effect at the date of Plan termination or amendment.

 

3.2           Not an Employment Agreement.  Nothing contained herein will confer
upon any Participant the right to be retained in the service of the Company, nor
will it interfere with the right of the Company to discharge or otherwise deal
with any Participant without regard to the existence of this Plan.

3.3           Assignment of Benefits.  A Participant may not, either voluntarily
or involuntarily, assign, anticipate, alienate, commute, pledge, or encumber any
benefits to which he is or may become entitled to under the Plan, nor may the
same be subject to attachment or garnishment by any creditor of a Participant.

 

3.4           Payments to Trust.  Contributions under the Plan shall be paid by
the Company directly to the trustee of the Trust as soon as practicable.

 

3.5           Unfunded Plan.  Except as provided in the Trust, the following
shall apply:

(a)           All contributions made as a result of the terms of the Plan shall
continue for all purposes to be a part of the general funds of the Company.

(b)           To the extent that any person acquires a right to receive payments
from the Plan, such right shall be no greater than the right of any unsecured
general
Creditor of the Company.


 

3.6           State Law.  The provisions of the Plan and all rights created
thereunder shall be governed by and construed in accordance with the laws of the
State of Oregon.

 

IN WITNESS WHEREOF, Schnitzer Steel Industries, Inc. adopted this amended and
restated Plan, effective January 1, 2000.

 

 

SCHNITZER STEEL INDUSTRIES, INC.

 

 

 

By:

/s/Leonard Schnitzer

 

Leonard Schnitzer

 

Chairman of the Board

 

Chief Executive Officer

 

 

 

Date:

November 30, 1999

 

 

Appendix I

 

Participating Employees as of January 1, 2000

 

Kramer, Loren

Lewis, Ken

Novack, Ken

Philip, Bob

Rosen, Barry

Schnitzer, Dori

Schnitzer, Gary

Shapiro, Philip

 